Citation Nr: 1008361	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  04-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a right knee 
disability, arthritis, on a direct basis or as secondary to 
the service-connected residuals of fracture of the right 
malleolus.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1946 to August 1947 and from April 1951 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO or an 
Agency of Original Jurisdiction). 

In October 2005, the Veteran withdrew his request for a 
hearing before the Board.  

In a decision in October 2007, the Board denied the Veteran's 
application to reopen the claim of service connection for a 
right knee disability, arthritis, on a direct basis or as 
secondary to the service-connected residuals of fracture of 
the right malleolus.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order, dated in January 2008, the 
Court granted a Joint Motion to Remand of the parties, the VA 
Secretary and the Veteran, who was represented by counsel, 
remanded the case to the Board for readjudication consistent 
with the Joint Motion.  

In May 2008, in complying with the Court's Order, the Board 
remanded the claim for further development.  After the 
development was completed, in a decision in May 2009, the 
Board denied the claim to reopen.  The Veteran then appealed 
the Board's decision to the Court.  In an Order, dated in 
November 2009, the Court granted a Joint Motion to Remand of 
the parties, the VA Secretary and the Veteran, who is 
represented by counsel, remanded the case to the Board for 
readjudication consistent with the Joint Motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim to reopen is REMANDED to the Phoenix, Arizona, 
Department of Veterans Affairs Regional Office. 


REMAND 

In the Joint Motion, the parties agreed that the Veteran was 
not provided adequate notice, pertaining to the basis for the 
prior denial of the claim of service connection on a direct 
basis, required by the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103(a), citing Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

To comply with the Court's Order, the case is REMANDED for 
the following action:

1. Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
pertaining to the basis for the prior 
denial of the claim of service connection 
for a right knee disability, arthritis, 
on a direct basis. 

The notice must include the basis for the 
previous denial of the claim, as well as 
the type of evidence needed to 
substantiate the underlying claim of 
service connection on a direct basis.

a).  As for the basis for the previous 
denial, in its decision of May 1991, the 
Board denied service connection for a 
right knee disability, arthritis, because 
a right knee disability, arthritis, was 
not present in service and arthritis was 
not manifested within one year from the 
date of separation from service.

b).  The evidence necessary to establish 
the underlying claim of service 
connection is evidence of a right knee 
injury or disease or event, causing a 
right knee injury or disease, during 
service; evidence of current right knee 
disability, arthritis; 

and evidence of relationship between the 
current right knee disability, arthritis, 
and a right knee injury or disease or 
event, causing a right knee injury or 
disease, during service.  Also service 
connection may be establishing with 
evidence of arthritis manifested to a 
degree of 10 percent or more within one 
year from the date of separation from 
service. 

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the Veteran and his attorney a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).







 Department of Veterans Affairs


